DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 2/27/2020.  Acknowledgement is made with respect to a claim of priority to Japanese Application JP2019-149790 filed on 8/19/2019.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a synaptic element”, “a synaptic potentiator”, and “a synaptic depressor” in claim 1 and its dependents1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. § 103 as being obvious over Linares-Barranco et al. (US 20190138900 A1, hereinafter “Linares”) in view of Park et al. (US 20190213472 A1, hereinafter “Park”).

	Regarding claim 1, Linares discloses [a] spiking neural network device, comprising: (Abstract; “A neuron circuit performing synapse learning on weight values includes a first sub-circuit, a second sub-circuit, and a third sub-circuit”, which discloses a neural network device; and [0050]; “The SNN is an artificial neural network that computationally attempts to accomplish trained objectives by implementing a neural network mechanism using neurons”, which discloses the spiking neural network device; and Figures 1A-1C;  and Claim 21; and [0298] and Figure 8, 800)
a synaptic element having a variable weight; ([0051]; “When the SNN is implemented purely by a computational method into, for example, a software program, the input spike signal may be expressed as information about the time at which the input spike signal is received . . . When the spike receipt or generation of neuron 10 is implemented through hardware, the input spike signal may be a pulse signal such as a current, voltage, charge, or magnetic pulse signal, or may be a more complicated delicate time-dependent signal. In general, a neuron may have at least one internal state variable x.sub.i. In this case, i may refer to an index integer allocated to each neuron”, the state variable, under a broadest reasonable interpretation of the claim language, being the synaptic element that has a variable weight; and [0052]; “The input spike signal may increase or decrease the state variable x.sub.i, and the former is referred to as a positive contribution degree and the latter is referred to as a negative contribution degree. This is referred to as a neuron integrating a received input spike signal. In addition, based on an implemented leakage mechanism, the state variable x.sub.i of the neuron may tend to converge to a rest state value while a spike signal is input”, which discloses that the synaptic element is variable upon receiving an input spike signal; and [0084]; “the kernel function indicates the effect of an input event, that is, a signal input through a synapse, on an internal state variable of a neuron. The internal state variable may also be referred to as a membrane potential or computational membrane potential of a neuron, though this is not intended to impart any relatedness with respect to how the neural network architecture computationally decides the internal state or circumstances for producing or releasing spikes and how a biological membrane potential operates to control biological spike releases” (emphasis added); and [0086-0087]; the paragraphs disclose an equation that compute the state variable or synaptic element that is based on a synaptic weight that varies with time; and [0089]; “Therefore, at the time when an input signal is input, the state variable is immediately increased by the synaptic weight w.sub.i.sub.l.sub.k.”)
a neuron circuit to which a spike voltage having a magnitude adjusted in accordance with the weight of the synaptic element is input via the synaptic element, the neuron circuit being configured to fire when a predetermined condition is satisfied; ([0085]; “When the value of the internal state variable of the neuron exceeds a threshold value, the neuron may fire and output a spike signal”; and [0086-0087]; “In the differential equation above, w.sub.i.sub.l.sub.k refers to a synaptic weight between two neurons defined by an index i, corresponding to an input terminal or a pre-synaptic neuron and an index k corresponding to a current neuron, that is, a post-synaptic neuron. x.sub.rest is a state variable value in a rest state that may indicate a rest voltage or state of the computational neuron membrane potential”, the equation discloses the spike voltage being adjusted in accordance with the weight (synaptic weight) of the synaptic element is input via the synaptic element”; and [0084]; and [0051]; “When the spike receipt or generation of neuron 10 is implemented through hardware, the input spike signal may be a pulse signal such as a current, voltage, charge, or magnetic pulse signal, or may be a more complicated delicate time-dependent signal.”, which discloses the spike voltage being considered with the input spike signal in adjusting the synaptic weight) 
a synaptic potentiator configured to perform a potentiating operation for potentiating the weight of the synaptic element [[depending on input timing of the spike voltage and firing timing of the neuron circuit]]; and ([0151]; “The potentiating learning processor 742 may perform a potentiating learning process to stochastically set a synaptic weight value corresponding to a received input signal to an active value. For example, the potentiating learning processor 742 may perform a potentiating learning process to stochastically set synaptic weight values corresponding to a plurality of received input signals to an active value For example, the potentiating learning processor 742 may stochastically determine whether to perform a synapse potentiating process in which synaptic weight values corresponding to at least some of a plurality of input events stored in the input event buffer 744 are set to an active value”, the synaptic potentiator being the potentiating learning processor 742 that potentiates weights)
a synaptic depressor configured to perform a depression operation for depressing the weight of the synaptic element in accordance with a schedule independent from the input timing of the spike voltage and the firing timing of the neuron circuit ([0208]; “The neuron circuit may perform the depressing learning process to stochastically set the synaptic weight values to an inactive value. For example, the neuron circuit may stochastically determine whether to perform a synapse depressing process in which each of a plurality of synaptic weight values is set to an inactive value. At this time, the neuron circuit may independently determine whether to perform a synapse depressing process on each of a plurality of synaptic weight values” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, depressing the weight of the synaptic element in accordance with an independent schedule from firing or input timing; and [0157]; “The depressing learning processor 743 may perform a depressing learning process to stochastically set synaptic weight values of the synaptic weight memory 710 to an inactive value. The depressing learning processor 743 may perform a depressing learning process after the potentiating learning processor 742 performs a potentiating learning process”; and [0161]; “For example, the depressing learning processor 743 may independently determine whether to perform a synapse depressing process on a plurality of synaptic weight values”, the determination to depress weights being independent of input timing and firing timing used to potentiate in the potentiating operation).
Linares fails to explicitly disclose but Park discloses perform a potentiating operation for potentiating the weight of the synaptic element depending on input timing of the spike voltage and firing timing of the neuron circuit ([0063]; “A weight change amount ΔW may vary on the basis of a time at which a spike signal of the postsynaptic neuron is output and a time at which a spike signal of the presynaptic neuron is output. As illustrated in FIG. 4, the first presynaptic neuron may output a spike signal at a first time t1, and a first postsynaptic neuron may output a spike signal at a second time t2 (i.e., the first presynaptic neuron may output the spike signal prior to the first postsynaptic neuron). In this case, a difference between the second time t2 and the first time t1 may be positive and a weight between the first presynaptic neuron and the first postsynaptic neuron may be updated so as to be potentiated. In other words, the change amount ΔW of the weight may have a positive value” (emphasis added), which discloses potentiating a weight dependent on the firing timing of the neuron circuit; and [0050]; “When the spike signal is input from the first presynaptic neuron at the first time t1, the potentiation unit may generate a voltage on the basis of the first weight W1.”, which discloses potentiating a weight dependent on the input timing of the neuron circuit).
Linares and Park are analogous art because both are concerned with STDP calculations for spiking neural networks.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural networks to combine the potentiating of a weight based on input and firing timing of Park with the spiking neural network device of Linares to yield the predictable result of a synaptic potentiator configured to perform a potentiating operation for potentiating the weight of the synaptic element depending on input timing of the spike voltage and firing timing of the neuron circuit. The motivation for doing so would be to potentiate the input signals received from the presynaptic neurons to increase the internal voltages (Park; [0037]).

Regarding claim 2, the rejection of claim 1 is incorporated and Linares further discloses wherein the weight of the synaptic element takes discrete values ([0050]; “For example, the SNN may operate based on discrete spike signal(s)”; and [0151]; “stochastically set synaptic weight values”; and [0086-0087]).

Regarding claim 3, the rejection of claim 1 is incorporated and Linares further discloses wherein the weight of the synaptic element is potentiated probabilistically upon occurrence of the potentiating operation ([0151]; “The potentiating learning processor 742 may perform a potentiating learning process to stochastically set a synaptic weight value corresponding to a received input signal to an active value. For example, the potentiating learning processor 742 may perform a potentiating learning process to stochastically set synaptic weight values corresponding to a plurality of received input signals to an active value For example, the potentiating learning processor 742 may stochastically determine whether to perform a synapse potentiating process in which synaptic weight values corresponding to at least some of a plurality of input events stored in the input event buffer 744 are set to an active value”; and [0082]; and [0131]).

Regarding claim 4, the rejection of claim 1 is incorporated and Linares further discloses wherein the weight of the synaptic element is depressed probabilistically upon occurrence of the depression operation ([0135]; “A second probability, being a synapse depressing probability, may be determined based on a plurality of synaptic weight values. For example, the second probability may be determined based on the number of active synapses having active synaptic weight values among a plurality of synapses”).

Regarding claim 5, the rejection of claim 1 is incorporated and Linares further discloses wherein the weight of the synaptic element is depressed at a probability or a rate depending on a firing history of the neuron circuit ([0135]; “A second probability, being a synapse depressing probability, may be determined based on a plurality of synaptic weight values. For example, the second probability may be determined based on the number of active synapses having active synaptic weight values among a plurality of synapses”; and Figure 7, element 751; the firing counter stores the firing history and uses this information to depress the synaptic element; and [0165-0169]; and Figure 8, element 851).

Regarding claim 6, the rejection of claim 1 is incorporated and Linares further discloses wherein the synaptic element includes a non-volatile memory, and the weight of the synaptic element corresponds to information stored in the non-volatile memory (Figure 8, Element 810;  and [0178]; “the synaptic weight memory 810 of the neuron circuit 860 and may perform a potentiating learning process and a depressing learning process, respectively; and [0302]; the paragraph discloses non-volatile/non-transitory memory).

Regarding claim 7, it is a method claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        




    
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for “a synaptic element”, “a synaptic potentiator”, and “a synaptic depressor” in at least Figures 5 and 7 and paragraphs [0066-0070], and all of the components appear to be generic processing elements in the form of software or hardware implemented in a circuit.